[PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE ELEVENTH CIRCUIT                  U.S. COURT OF APPEALS
                                   __________                          ELEVENTH CIRCUIT
                                                                           JULY 14 2000
                                                                        THOMAS K. KAHN
                                       No. 99-11767                          CLERK
                                       __________

                          D.C. Docket No. 98-08541-CV-KLR

FUTURE TECHNOLOGY TODAY, INC.,
a Florida Corporation,
                                                                         Plaintiff-Appellant,

                                           versus

OSF HEALTHCARE SYSTEMS,
an Illinois Corporation,
                                                                       Defendant-Appellee.

                                        __________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                                     __________
                                   (July 14, 2000)

Before TJOFLAT, MARCUS and BRIGHT*, Circuit Judges.

PER CURIAM:

      This case presents the question of personal jurisdiction in a diversity case in

which the Appellant, Future Technology Today, Inc. ("FTT"), a Florida corporation,

  *
   Honorable Myron H. Bright, U.S. Circuit Judge for the Eighth Circuit, sitting by designation.
brought an action for breach of contract and conversion against the Appellee, OSF

Healthcare Systems ("OSF"), an Illinois corporation. The contract in question

required FTT to remediate OSF's computer systems to obtain year 2000 ("Y2K")

compliant status. OSF operates various health care facilities in the Midwest (seven

in Illinois, one in Michigan, and one in Iowa). It does no business in the usual sense

in any other state.

      The factual predicate for a personal jurisdictional dispute between the parties

rests on circumstances indicating that, while FTT agreed to remedy the computer

systems located in Illinois, it performed, or attempted to perform, its remedial work

on data transmitted by the Internet from OSF to Appellant's workplace in Boca Raton,

Florida.

      Prior to Appellee declaring the contract in default, the parties dealt with FTT

personnel who came to OSF's headquarters in Peoria, Illinois. Other communication

occurred between Peoria headquarters and Boca Raton by regular, first-class mail,

electronic mail, facsimile, or telephone.

      After FTT filed its action in federal district court in Florida, the Appellee

moved for a dismissal of the action for lack of personal jurisdiction. The district court

considered the motion on affidavits, as well as by conducting an evidentiary hearing.

At the conclusion, the district court granted the motion and dismissed the action in an


                                            2
Order dated May 17, 1999. The Appellant contends that personal jurisdiction over the

Illinois corporation exists under Florida long-arm statutes, Fla. Stat. § 48.193(a)

(carrying on a business or business venture in Florida); Fla. Stat. § 48.193(b)

(committing a tort in Florida); and Fla. Stat. § 48.193(g) (breaching a contract by

failing to perform acts required by the contract to be performed in Florida).

      We affirm the district court. We have carefully considered the record, the

briefs, and the oral arguments of the parties. We conclude that the district court

opinion by the Honorable Kenneth L. Ryskamp fully and fairly discusses the issues

and has reached the correct result in the case.

      Accordingly, we AFFIRM on the basis of the district court opinion in District

Court Case No. 98-8541-CIV-RYSKAMP, attached as an appendix hereto, dismissing

the action.




                                          3